DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Election/Restrictions
Applicant's election with traverse of Species I, described in claims 1-10, in the reply filed on 03/14/2022 is acknowledged.  The traversal is on the ground(s) that the election requirement:
uses claims as a basis for identifying species; (2) does not provided any reasoning as to why the alleged species are mutually exclusive; and (3) does not provide an explanation as to why there would be an undue burden on the Examiner.

With regard to the Applicant’s assertion that the Examiner uses claims as a basis for identifying species:
§MPEP 806.04 directs that, “Where an application includes claims directed to different embodiments or species that could fall within the scope of a generic claim, restriction between the species may be proper if the species are independent or distinct…”.  Furthermore, while §MPEP 806.04(e) directs that, “claims themselves are never species”, it adds, “Claims are definitions or descriptions of inventions…. The scope of a claim may be limited to a single disclosed embodiment (i.e., a single species, and thus be designated a specific species claim)…”
The Examiner’s consideration of the limitations of the Applicant’s claims, their respective scopes and an analysis of whether they are collectively drawn to a single species or are each drawn to a non-obvious and therefore patentably distinct species is appropriate.

With regard to the Applicant’s assertion that the Examiner has not provided reasoning as to why the alleged species are mutually exclusive:
The Examiner asserts that Species I (claims 1-10), Species II (claims 11-17) and Species III (claims 18-20), recite a mutually exclusive and non-obvious features. 
Regarding Species I,
The claims of Species I do not require a host device for generating status information, as expressly recited in Species II.
Regarding Species II,
The claims of Species II do not require the service certificate to be received from the service authentication server as is required by Species I; and
do not require an inactive status of the user device in order to perform authentication, as is required by Species I and III.
Regarding Species III,
The claims of Species III recite that the reader registers a service certificate at the server, this limitation is not required in Species I or Species II; and
the recited authentication process does not require a comparison of a service ID to the service certification as is required by Species I.

§MPEP 806.04(f) directs that “Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first.”  
Absent a statement from the Applicant’s representative that the aforementioned features are obvious variants, each one over the other, the requirement for restriction to a single species is maintained as proper.

With regard to the Applicant’s assertion that the Examiner does not provide an explanation as to why there would be an undue burden on the Examiner:
Absent a statement on the record from the Applicant’s representative as to the obviousness of the aforementioned features, a respective search for Species I, Species II, and Species III shall require respectively different search queries, and thus would be a serious burden on the examiner if restriction is not required.

The Applicant’s arguments have been fully considered, but the reasons, outlined above, are proper and the election requirement is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over SABT (U.S. Patent 11,282,079) in view of PARK (U.S. Publication 2019/0188675).
Regarding claim 1,
SABT teaches a method of operating a user device which performs near field communication (NFC) with a card reader, the method comprising:
storing a service certification downloaded from a service authentication server through a network (col. 4:46-47 teaches, “…second receiving means, arranged to receive from the server a second value for determining a session key”);
selectively receiving, from a card reader, a service identifier (ID) based on the status information (col. 4:44-45 teaches, “first receiving means, arranged to receive a first value for determining a session key from the contactless reader”);
performing an authentication process (col. 2:44-46 teaches , “said key being intended to be used to secure the exchanges between the reader and the server.”) with the card reader based on a symmetric key (col. 2:38 teaches determining a session key), in response to the service ID (see the said “first value”) from the card reader corresponding to the service certification (see the said “second value”) stored in the user device (col. 5:3-5 teaches that the mobile terminal includes, “means for calculating the session key, arranged to calculate the session key on the basis of the first and second values for determining the session key”); and
sending an authentication success message to the card reader in response to the authentication process being successful (col 9:36-43 teaches that the security application component of the mobile terminal shall send to the card reader an authentication status).
Sabt fails to expressly teach: sending status information of the user device to the card reader.
PARK teaches a user terminal having applications stored thereon wherein the processor shall run specified functionalities dependent upon the state of the user terminal, and wherein the user terminal includes in its method of operating:
sending status information of the user device to the card reader ([0048] teaches that the state of the screen of display 130 may correspond to a state in which specific functionally of a communication is enabled. For example, a barcode, an NFC payment signal, or an MST payment signal recognizable by a POS terminal may be transmitted.)
	Before the effective filing date of the invention, it would have been obvious to modify the Sabt system such that the mobile terminal of Sabt is modified as suggested by Park, thereby enabling a communication of the mobile terminal in accordance with the state of said mobile terminal, in an effort to execute specified application of the mobile terminal in a manner which minimizes the mis-operation and needless transmission of data related to the specific application.

Regarding claim 2,
Park teaches that the status information includes information about whether the user device is in an inactive state or an active state ([0048] teaches that the state of the screen of display 130, as indicated by a transmitted signal, may correspond to a state in which a payment application is enabled.)

Regarding claim 3,
Sabt in combination with Park teaches that the card reader is configured to, send the service ID to the user device (see Sabt), in response to the user device being in the inactive state based on a display of the user device being turned off, and perform protocol communication with the user device, in response to the user device being in the active state based on the display of the user device being turned on ([0052] teaches that the user terminal 100 may enable touch sensing for all regions and all time periods in order to sense a following input (a second input) for running a specific payment application using the first input as a trigger input. )

Regarding claim 4,
Sabt teaches that the service certification further includes a public key for encrypting or decrypting the service ID and the symmetric key (col 9:44-46 teaches verifying the signature Sigs by means of the public key associated with the server's signature key KsigServ; and col 10:14-17 teaches a verification step E64 wherein the server 13 verifies the received signature SigR by means of the public key associated with the secret key KsigReader of the NFC reader 12, in order to authenticate the NFC reader 12.)

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689